Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2016

                                      No. 04-16-00506-CV

                          IN THE INTEREST OF P.P.G., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1997-CI-06180
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
       On April 27, 2016, the trial court signed an order fining appellant JPMorgan Chase Bank,
N.A., (JPMC) for failure to comply with a child support lien against an obligor with an account
at JPMC. Appellant timely filed a motion for new trial. A notice of appeal was due on July 26,
2016, and a motion for extension of time to file a notice of appeal was due on August 10, 2016.
See TEX. R. APP. P. 26.1, 26.3.
       On August 3, 2016, after the deadline to file the notice of appeal, Appellant filed a notice
of appeal. See generally Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for
extension of time is necessarily implied when an appellant acting in good faith files a [notice of
appeal] beyond the time allowed by Rule [26.1], but within the fifteen-day period in which the
appellant would be entitled to move to extend the filing deadline under Rule [26.3].” (emphasis
added)).
        We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
10.5(b) (requirements for a motion for extension of time); Garcia v. Kastner Farms, Inc., 774
S.W.2d 668, 670 (Tex. 1989) (reasonable explanation); TEX. R. APP. P. 42.3(a) (dismissal for
want of jurisdiction). If Appellant fails to respond within the time provided, this appeal will be
dismissed. See id. R. 42.3(c) (dismissal for failure to comply with court order).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court